Title: From John Adams to John Jebb, 21 August 1785
From: Adams, John
To: Jebb, John


          
            Dear Sir
            Grosvenor Square August 21. 1785—
          
          As I had the misfortune the other day not to agree fully with you in opinion concerning the 36th article of the Constitution of Pennsylvania, I beg Leave to state to you my objections against it, and then to ask you if there is not some weight in them my first objection is that it is not intelligible, it is impossible to discover what is meant by “offices of Profit” Does it means that there can be no necessity for, nor use in annexing either salary, Fees or Perquisites to Public offices? and that all who serve the Public, Should have no Pay from the Public but should subsist themselvs & Families out of their own Private fortunes, or their own Labour in their private Profession, Calling Trade or Farm. this seems to be the sense of it,—and in this sense it may make its Court to the Quakers and Moravians, Dunkers, Menonites, or other worthy People in Pennsylvania. that is to say to their prejudices and it will recommend itself to whatever there is of popular Malignity and Envy and of vulgar Avarice in every Country, But it is founded in Error and Mischief. For. 1. Public offices in General require the Whole time and all the attention of those who hold them, they can have no time nor strength of Body or Mind for their private Professions Trades or Farms. they must then Starve with their Families unless they have ample Fortunes, But would you make it a law that no Man should hold an office who had not a Private income sufficient for the subsistence and prospects of himself and family? what would be the consequence of this? all offices would be monopolised by the rich— the Poor and the Middling Ranks would be excluded and an Aristocratical Despotism would immediately follow which would take by Fraud and Intrigue at first and by open avowed Userpation soon whatever they pleased for their Compensation
          2— My second objection to the Article is, that it is inconsistent after seeming to require that offices should have no Emoluments it States of its own obsurdity and adds “But if any Man is called into public service to the prejudice of his private affairs he has a right to a reasonable compensation,” is not this contrary to the Doctrine that [“]there can be no use in offices of Profit” are not the Profits of offices intended, as a reasonable Compensation for Time Labour and neglect and Prejudice of private affairs? If you look into the salaries and Fees of offices in General—that is into the Legal Profits you will find them not only in America but in France Holland nay in England far from being extravagant. you will find them but a moderate and reasonable Compensation for their unavoidable expences and the Prejudice to their private affairs. it is not the Legal Profit, but the secret perquisites—the Patronage and the abuse, that is the Evil. and this is what I complain of in the Article, that it diverts the attention Jealousy and Hatred of the People, from the Perquisite Patronage and abuse which is the Evil to the Legal Honest Profit of the office which is a Blessing.
          3. the Dependance and servility in the Possessers and Expectants, and the Faction Contention, Corruption and dissender among the People do not Proceed from the Legal Profits of offices which are known to all, but from the Perquisites Patronage and Abuses which are known only to a few.
          4 Nor is it by any means a good rule, that whenever an office through increase of Fees or otherwise becomes so profitable as to occasion many to apply for it, the Profit ought to be Lessened by the Legislature
          We are so fond of being seen and talked of, we have such a Passion for the Esteem and Confidence of our Fellow Men that wherever applications for offices are permitted by the Laws and manners, there will be many to apply, whether the Profits are large or Small or none at all— if the Profits are none—all the rich will apply, that is to say all who can Live upon their own incomes all others will be excluded, because if they Labour for the Public—themselvs and Families must Starve. by this means an Aristocracy or oligarchy of the rich will be formed, which will soon put an End by their Arts & Craft to this selfdenying system— if many apply, all applications should be forbidden or if they are permitted, a Choice should be made of such out of the Multitude as will be Contented with Legal Profits without making advantage of Patronage and Perquisites
          I dont mean by this that the legal profits should be very Great they should afford a decent support, and should enable a Man to Educate and provide for his Family as decent and moderate Men do in private Life but it would be unjust as well as impolitick in the Public to Call Men of the best Tallents and Characters from Professions and Occupations where they might provide for their Families plentifully, and let them Spend their Lives in the service of the Public, to the Impoverishment and Beggary of their Posterity
          I have given you this trouble because I think these to be fundamental Errors in society. Mankind will never be happy nor their Liberties secure untill the People Shall Lay it down as a fundamental Rule to make the support and reward of Public officies a matter of justice and not Generossity Gratitude— Every Public Man should be honestly Paid for his services: then justice is done him: But he should be restrained from every perquisite not known to the Laws. and he should make no Claims upon the Gratitude of the Public— nor ever confer an office within his Patronage upon a Son a Brother a Friend upon pretence that he is not Paid for his services by the Profits of his office— Members of Parliament should be paid as well as soldiers and sailors—
          I know very well that the Word “disinterested” turns the Heads of the People by exciting their Enthusiasm. But although there are dissinterested Men, they are not enough in any age or any Country to fill all the necessary offices—and therefore the People may depend upon it that the Hypocritical Pretense of Disinterestedness will be set up to deceive them, much oftener than the Virtue will be practised for their good— it is worth While to read to Lives of the Roman Catholick Saints your St Ignatius Loyolas, your St Bernards and hundreds of others.— it was allways disinterestedness which enabled them to excite Enthusiasm among the People, and to Command their Purses to any amount. in order to establish their Wild and Pernicious Institutions. the Cry of Gratitude has made more Men Mad and Established more Despotism in the World than all other causes put together— Every Throne has been Erected on it, and Every Mitre has sprung out of it, so has every Coronet and whenever any Man serves the Public without Pay a Cry of Gratitude is allways set up. which pays him or his Cousins or sons ten times as much as he ever deserved. Let Government then be founded in justice and let all claims upon Popular Gratitude be watched with a jealous Eye. Hang well, and Pay well,—conveys to my understanding infinitely more sense and more Virtue than this Whole article of the Pennsylvania Constitution.
          I have long wanted to Communicate with some of the Established Enlightened Friends of Liberty here, upon some Parts of our Constitutions, and I know of none who merits the Character Better If you are willing I will take some future opportunity to write you a few thoughts upon some other things—
          Mean time let this remain between ourselvs if you please—
          with Great Esteem I am Dear Sir Yours—
        